Citation Nr: 0628058	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-00 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  

[The veteran's claims for service connection for bilateral 
pes planus, a right knee disability, a left knee disability, 
and headaches will be addressed in a separate Board 
decision.]  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to January 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

The veteran has also completed an appeal in regard to the 
claims of service connection for bilateral pes planus, a 
right knee disability, a left knee disability and headaches.  

These claims, however, were previously addressed by a 
different Acting Veterans Law Judge in an August 2004 
videoconference hearing and, accordingly, will be addressed 
in a separate Board decision.  

The issued of service connection for PTSD is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.  




REMAND

During his May 2005 Video Conference hearing, the veteran 
testified that he was receiving VA treatment at the Aroostook 
Community Based Outpatient Clinic (CBOC) in Caribou, Maine.  
He also indicated that he was receiving therapy for PTSD from 
the "Caribou Veterans Center" on a monthly basis, and it 
thus appears that he is referring to the Caribou Vet Center, 
a separate facility.  

The claims file, which had previously been remanded to the RO 
for development concerning the other issues on appeal, 
contains records from the Aroostook CBOC dated through August 
2005.  It does not appear, however, that records from the 
Caribou Vet Center have been obtained.  

The records from the Aroostook CBOC do contain documentation 
of treatment from a social worker from 2005, although it is 
noted that this treatment was performed at the CBOC itself, 
rather than the Vet Center, and it is by no means clear that 
this is the same course of therapy referred to by the veteran 
during his hearing.  

Given the veteran's hearing testimony regarding the Caribou 
Vet Center, the Board finds that it remains necessary to 
contact the Vet Center to ensure that all therapy records 
have been associated with the claims file.  

As noted by the RO in November 2004 Statement of the Case, 
one of the questions at issue in this case is whether the 
veteran has a current diagnosis of PTSD.  In this regard, the 
Board notes that the record of the veteran's most recent 
social work treatment at the Aroostook CBOC, from August 
2005, indicates that he was to return on a monthly basis 
"for 'maintenance.'"  

Accordingly, the Board finds that the Aroostook CBOC should 
again be contacted for records of any subsequent and 
contemporaneous treatment.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim of 
service connection for PTSD, notify him 
of the type of evidence that VA will seek 
to provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

As the veteran's claim of service 
connection for PTSD encompasses a theory 
of a personal assault etiology, the RO 
should inform him of alternative sources 
of evidence for proving the occurrence of 
the assault.  See Bradford v. Nicholson, 
No 03-1204 (U.S. Vet. App. July 20, 
2006).  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then contact (1) the 
Caribou Vet Center for all available 
records of treatment of the veteran, and 
(2) the Aroostook CBOC for all records of 
treatment of the veteran dated from 
August 2005 and afterwards.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



